Citation Nr: 9914079	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  95-08 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to May 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
December 1993, the RO denied the claims of entitlement to 
service connection for cancer, chloracne and liver damage, 
all claimed as secondary to Agent Orange (AO) exposure.  The 
RO also denied the claim of entitlement to a rating in excess 
of 50 percent for PTSD.  

In February 1994, the veteran submitted a notice of 
disagreement with all the issues included on the December 
1993 rating decision.  A statement of the case on the issue 
of entitlement to an increased rating for PTSD was mailed to 
the veteran in February 1995.  The veteran submitted a 
substantive appeal pertaining to his PTSD claim in March 
1995.  On his substantive appeal, the veteran requested a 
local RO hearing.  By a statement received at the RO in 
August 1995, the veteran withdrew his appeal of the denials 
of service connection for cancer, chloracne and liver damage, 
all claimed as secondary to AO exposure.  The veteran also 
withdrew his request for a hearing at the same time.  

In December 1996, the RO proposed to reduce the disability 
evaluation for PTSD from 50 percent to 30 percent.  On 
supplemental statements of the case dated in June 1998 and 
August 1998, the RO indicated that the veteran's currently 
assigned 50 percent evaluation would be continued.  Thus the 
issue on appeal is as set out on the title page.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Review of the claims file evidences the fact that on a 
statement received in March 1999, the veteran requested to be 
scheduled for a teleconference hearing at the Houston, Texas, 
RO with a member of the Board.  

The veteran has not been afforded his requested hearing.  
There is no indication in the claims file that the request 
for the teleconference hearing has been withdrawn.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. § 3.103(a) 
(1998), the Board is deferring adjudication of the issue 
prepared and certified for appellate review as reported on 
the title page pending a remand of the case to the RO for 
further development as follows:

The RO should take appropriate action to 
schedule the veteran for a teleconference 
hearing at the Houston, Texas RO with a 
member of the Board.  A copy of the 
notice to the appellant of the scheduling 
of the hearing should be placed in the 
record.

Thereafter, the case should be returned to the Board for 
appellate review.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


